DETAILED ACTION
Remarks
This Action is in response to Applicant’s After Final Amendment filed 04/15/2022. Claims 1, 5, 7-9, 11, 14-16, 20, 21, 25,26, 30, 31, 36, 38, 40, 42-53 are pending in the present application.
Allowable Subject Matter
Claims 1, 5, 7-9, 11, 14-16, 20, 21, 25,26, 30, 31, 36, 38, 40, 42-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claims 13 and 14 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claims 1, 16, 21, and 26 to include the subject matters of claim 13.
Regarding claims 1, 16, 21, 26, and their dependent thereof, the prior of record, specifically Hayashi et al. (US 2020/0393890) and Gao (US 2014/0148225) discloses receiving, by a user equipment (UE), one or more measurements associated with a radar signal transmitted by the UE; determining, by the UE, whether a user is within a near field of the UE based on the one or more measurements associated with the radar signal, wherein the near field is within less than or equal to four centimeters of the user; and setting, by the UE and based at least in part on determining whether the user is within the near field of the UE, a transmission power, of a communication signal of the UE, to a threshold level.
However, none of the prior art cited alone or in combination provides the motivation to teach  wherein the threshold level is a first maximum permissible exposure level associated with the communication signal when the user is determined to be within the near field of the UE based at least in part on an energy measurement, of the one or more measurements associated with the radar signal, indicating a threshold energy reduction, and wherein the threshold level is a second maximum permissible exposure level associated with the communication signal when the user is determined to be between the near field of the UE and a far field of the UE based at least in part on a sliding window of  measurements, of the one or more measurements associated with the radar signal, indicating a threshold amount of energy variation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648